Citation Nr: 0945823	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  07-22 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, type II (DM).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 1970 to 
June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, denying service connection for 
hypertension.  In November 2006, the Veteran submitted a 
notice of disagreement (NOD) and subsequently perfected his 
appeal in July 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's claim 
of entitlement to service connection for hypertension, to 
include as secondary to DM.

The Veteran was afforded a VA examination to evaluate his 
hypertension in May 2006.  At that time, the examiner noted 
that the Veteran had been diagnosed with hypertension since 
approximately 2001 and had been diagnosed with DM since 
approximately November 2003.  Considering that the 
hypertension predated the DM by approximately two years, the 
examiner concluded that the Veteran's hypertension was not 
the result of his DM.  However, the May 2006 examiner did not 
address whether the Veteran's hypertension was aggravated by 
his service-connected DM.  As service connection may be 
granted for a nonservice-connected disability that is 
aggravated by a service-connected disability, the case must 
be remanded for a new examination.  See 38 C.F.R. § 3.310(b) 
(2009); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007) (When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).

As the United States Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  See Colvin at 175.  For the reasons 
described above, the Veteran's claim of entitlement to 
service connection for hypertension, to include as secondary 
to DM, must be remanded for a new VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file any outstanding VA 
treatment records prepared since 
August 2006.

2.  The Veteran must be scheduled for a 
new VA examination to determine the 
nature and etiology of his hypertension.  
The examiner must review pertinent 
documents in the Veteran's claims file in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was conducted.  All 
indicated studies should be performed.  

The examiner should determine whether it 
is at least as likely as not that the 
appellant's hypertension is aggravated 
(permanently increased in severity beyond 
the natural progression) by his service-
connected DM.  If the examiner determines 
that the hypertension was aggravated by 
the service-connected DM, he/she should 
identify the level of disability caused 
by the service-connected DM, to the 
extent possible.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the action taken in the 
paragraphs above, the claim of 
entitlement to service connection for 
hypertension, to include as secondary to 
DM, should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After they have had an adequate 
opportunity to respond, this issue should 
be returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).

